 Case 3:20-cv-00264-JRW Document 27 Filed 04/17/20 Page 1 of 3 PageID #: 259




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


ON FIRE CHRISTIAN CENTER, INC.,               )
                                              )
                 Plaintiff,                   )
                                              )
            v.                                )   Civil Action No. 3:20-cv-00264-JRW
                                              )
GREG FISCHER, in his official                 )
capacity as Mayor of Louisville Metro,        )
et al.,                                       )
                                              )
                 Defendants.                  )
                                              )

                       GOVERNOR ANDY BESHEAR’S AMICUS BRIEF

       On April 13, 2020, the Court invited Andy Beshear, the Governor of the Commonwealth

of Kentucky, to file an amicus brief in the above-styled action regarding one of the questions

presented in the action: Does the March 19, 2020 Order of the Cabinet for Health and Family

Services (DN 10-2) signed by Acting Secretary of the Cabinet for Health and Family Services

Eric Friedlander, the Governor’s Designee, and Commissioner of the Department for Public

Health Steven J. Stack prohibit drive-in religious services? Pursuant to the Court’s Notice (DN

17) of invitation to file an amicus brief on this question, Governor Andy Beshear provides the

following amicus brief.

       In short, no, the March 19, 2020 Order prohibiting mass gatherings does not prohibit

drive-in religious services. Consistent with recommendations of the Centers for Disease Control

and Prevention (CDC), the White House, and surrounding states, the March 19 Order prohibits

in-person mass gatherings that violate social distancing recommendations of public health

officials. Although the Order does not expressly exclude drive-in religious services, the plain

language reveals that the intent is to prohibit person-to-person interaction, not interactions where
    Case 3:20-cv-00264-JRW Document 27 Filed 04/17/20 Page 2 of 3 PageID #: 260




people remain in a vehicle. This is further illustrated by other Executive Branch orders issued

during the COVID-19 pandemic that allow drive-thru and curbside food service. In fact, no

order targets any vehicular activity, and the Governor has specifically designated auto repair and

maintenance businesses as life-sustaining in order to remain open. Moreover, Governor Beshear

and Dr. Stack have repeatedly voiced public support for drive-in religious services, so long as the

following directives are followed:

              •   Vehicles must contain only people from the same household;
              •   All individuals must remain in their vehicles;
              •   The vehicles must be at least six feet away from each other;
              •   Church staff must be at least six feet away from each other and at least six feet
                  away from the vehicles; and
              •   Proper hygiene measures recommended by the Centers for Disease Control and
                  Prevention must be implemented. 1

Many faiths and denominations have held drive-in religious services across the Commonwealth.

         The foregoing explanation notwithstanding, Governor Beshear’s Orders, and Orders

entered by Cabinet Secretaries and other designees pursuant to KRS 39A.100, do not expressly

limit the powers of local officials to implement additional restrictions when necessary to protect

the public and when not inconsistent with the Governor’s Orders. Under KRS 39A.100(2), local

chief executive officers are empowered to take their own measures during a state of emergency.




1
  See, e.g., Governor Andy Beshear, Update on COVID-19 in Kentucky – 3.20.2020 PM, YouTube (Mar. 20, 2020),
at 46:45-47:15 (“I believe that this is a creative solution, as long as there is the distancing between those cars . . . .
We want to see creativity, we want to see ways that they can connect . . . . My Commissioner of Public Health says
that’s good.”)(available at https://youtu.be/vG_nreWckWw) (last visited Apr. 15, 2020); Governor Andy Beshear,
Update on COVID-19 in Kentucky – 4.11.2020, YouTube (Apr. 11, 2020), at 52:08-55:27 (“I have been in favor of
drive-in services, a chance for people to get together and worship while being apart. . . . We’ve had great buy-in
from our faith community around the state. . . . We have had churches working really hard on that and we
appreciate it.”)(available at https://youtu.be/X_1NS02f0CI) (last visited Apr. 15, 2020).

                                                            2
 Case 3:20-cv-00264-JRW Document 27 Filed 04/17/20 Page 3 of 3 PageID #: 261




                                              Respectfully submitted,

                                              /s/ S. Travis Mayo
                                              La Tasha Buckner
                                              General Counsel
                                              S. Travis Mayo
                                              Chief Deputy General Counsel
                                              Taylor Payne
                                              Deputy General Counsel
                                              Marc Farris
                                              Deputy General Counsel
                                              Laura Tipton
                                              Deputy General Counsel
                                              Office of the Governor
                                              700 Capitol Avenue, Suite 106
                                              Frankfort, KY 40601
                                              (502) 564-2611


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2020, I electronically filed the foregoing Amicus Brief
via the Court’s CM/ECF system, causing counsel of record to be served.

                                              /s/ S. Travis Mayo
                                              S. Travis Mayo




                                                 3
